DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are entitled to a priority date of February 24, 2021.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate co-rotating gears and a lubrication chamber. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 recites the scroll shaft is supported by a respective second drive gear of the set of second drive gears. Claim 1 introduces the first scroll supported by one of the set of second drive gears, and the second scroll supported by another one of the set of second drive gears. It is unclear whether the respective second drive gear of Claim 6 is merely one of the gears introduced in Claim 1 or an additional gear. Art will be applied under the interpretation that the gears of Claim 6 are the same as the gears of Claim 1. Examiner suggests amending to the scroll shafts [[is]] are supported by [[a]] their respective second drive gear of the set of second drive gears. 

Claim 15 suffers from similar deficiencies as Claim 6, with its dependency being on Claim 10. 

Claim 7 is rejected by virtue of its dependence on Claim 6. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9 – 11, and 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (JP S63-173870).

With regards to Claims 1, 7, 9, 10, and 17:

Sakai discloses a spinning scroll device (Figure 1) comprising: 

a housing (housing 10) defining a working fluid volume (sealed chamber 12); 

a lubrication chamber (gear chambers 34a, 34b) defining a lubrication volume, wherein the working fluid volume and the lubrication volume are separated from one another (via seals 40a – 40d, see also English translation: “sealed chamber 12”); 

a first scroll (scroll 16a) mounted within the housing and rotatably supported by a first drive gear (gear 32a) of a set of second drive gears (gears 32a, 32b) and a first scroll bearing (bearings 30a), the set of second drive gears and the first scroll bearing disposed in the lubrication volume (as shown in Figure 1, gears 32a, 32b are located in gear chambers 34a, 34b, and bearings 30a are outside of the shaft seals 40a, 40b, thus being in the lubrication chamber); 

a second scroll (scroll 16b) mounted within the housing and rotatably supported by a second drive gear (gear 32b) of the set of second drive gears and a second scroll bearing (bearings 30b), the second scroll bearing disposed in the lubrication volume (as shown in Figure 1, bearings 30b are outside of the shaft seals 40a, 40b, thus being in the lubrication chamber); 

a motor (drive motor 44); and 

a drive shaft (drive shaft 38) operatively connected to the motor, the drive shaft supported by a first set of first drive gears (gears 36a, 36b) and a drive bearing (unlabeled, but see Figure 1 clearly showing bearings supporting shaft 38), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll via the set of first drive gears and the set of second drive gears (as shown in Figure 1 and discussed in the English translation: “A driven gear 32 (32a, 32b) that receives power is fixed to each rotating shaft 18. Both of these are rotatably supported in the chambers 34 (34a, 34b) formed by the housing 33 (33a, 33b), respectively, and are meshed with the drive gear 36 (36a, 36b) in each chamber”), the set of first drive gears and the drive bearing disposed in the lubrication volume (as shown in Figure 1, gears 36a, 36b are located in gear chambers 34a, 34b, and unlabeled drive shaft bearings are outside of the shaft seals 40c, 40d, thus being in the lubrication chamber).

With regards to Claims 3 and 11:

Sakai discloses the lubrication chamber comprises a first drive gear portion (chambers 34a) housing one of the set (gears 36a) of first drive gears and a second drive gear portion (chambers 34b) housing another one (gears 36b) of the set of first drive gears.

With regards to Claims 6 and 15:

Sakai discloses each of the first scroll and the second scroll comprises a scroll shaft (shafts 18a, 18b) coupled to a scroll plate (base plates 20a, 20b), wherein the scroll shaft is supported by a respective second drive gear of the set of second drive gears (gears 32a, 32b, see Figure 1).

With regards to Claim 18:

Sakai discloses each of the first scroll bearing, the second scroll bearing, and the drive bearing comprise a pair of bearings (as shown in Figure 1, bearings 30a and 30b clearly depict two bearings, and the unlabeled bearings of the drive shaft 38 clearly depict a pair of bearings on opposite sides of gears 36a, 36b, with one bearing in housings 33a, 33b, and the other bearing in housing 31a and 31b).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP S63-173870) in view of Kitora et al. (hereafter “Kitora” – JP H02-275083).

With regards to Claims 2 and 16:

Sakai discloses a set of bearing plates (bearing housing 31a, 31b) coupled to the housing and a set of cover plates (bearing housing 33a, 33b) respectively coupled to the set of bearing plates, wherein the set of bearing plates, and the set of cover plates form the lubrication chamber (as seen in Figure 1, chambers 34a, 34b formed by boundaries of housings 33a, 33b, 31a, 31b and seals 40a – 40d). Sakai does not explicitly disclose that the housing also acts to form a portion of the lubrication chamber. Kitora (Figure 2) teaches a co-rotating scroll pump comprising separate a separate working fluid volume (chamber 33) and lubrication volume (34) – separated by oil seals (27, 29), as described in the English translation. The lubrication volume comprises first and second sets of gears (61 – 64) to transmit torque from the motor (4) to the scrolls (9, 14), with all of the sets of gears located within the lubrication volume. Having a connected lubrication volume facilitates oil replacement/maintenance. Given that Kitora teaches a connected volume may be used as the lubrication volume without a change in operation, one of ordinary skill in the art would have found it obvious to modify the system of Sakai by connecting the two chambers (34a, 34b) in order to yield the predictable result of lubricating the gear sets and facilitating oil replacement. Such a connection would result in a portion of the housing (10) of Sakai also forming a boundary of the lubrication chamber, in a similar manner as the housing of the working chamber (33) in Kitora forms a boundary of the lubrication chamber (34). 

With regards to Claims 4 and 12:

Sakai does not explicitly disclose the lubrication chamber comprises a passageway fluidly connecting the first drive gear portion and the second drive gear portion, instead teaching separate chambers each containing lubricant oil (see English translation: “In each such chamber, lubricant oil used for the gear 32.36, related bearings 30, etc. is stored so as to immerse the gear 32 slightly. It should be noted that the lubricating oil is splashed by the gear 32 and lubricates the necessary part”). Kitora (Figure 2) teaches a co-rotating scroll pump comprising separate a separate working fluid volume (chamber 33) and lubrication volume (34) – separated by oil seals (27, 29), as described in the English translation. The lubrication volume comprises first and second sets of gears (61 – 64) to transmit torque from the motor (4) to the scrolls (9, 14), with all of the sets of gears located within the lubrication volume. Having a connected lubrication volume facilitates oil replacement/maintenance. Given that Kitora teaches a connected volume may be used as the lubrication volume without a change in operation, one of ordinary skill in the art would have found it obvious to modify the system of Sakai by connecting the two chambers (34a, 34b) in order to yield the predictable result of lubricating the gear sets and facilitating oil replacement. 


Claims 5, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP S63-173870).

With regards to Claims 5, 13, and 19:

Sakai discloses rotation of the gears disperses the lubrication to the other set of gears (see English translation: “It should be noted that the lubricating oil is splashed by the gear 32 and lubricates the necessary part”). However, in Sakai, the second set of gears are immersed in the oil, not the first set of gears. In other words, Sakai teaches a different orientation than the claimed invention. However, one of ordinary skill in the art would have found it obvious to simply reorient the system of Sakai such that the first set of gears are lower than the second set of gears in the direction of gravity, allowing the first set of gears to splash the lubrication on the second set of gears, without affecting the operation of the system (i.e. imagine the system in Figure 2 of Sakai simply turned upside down). This amounts to a mere design choice based on desired mounting of the scroll machine.

With regards to Claim 14:

The Sakai modification of Claim 13 teaches the lubrication comprises an oil (see English translation of Sakai: “In each such chamber, lubricant oil used”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP S63-173870) in view of Wilson et al. (hereafter “Wilson” – US 2020/025199).

With regards to Claim 8:

Sakai does not explicitly disclose the motor is liquid cooled. Wilson (Figure 4) teaches a similar co-rotating scroll machine with gears (212, 208), and a motor (240). Wilson goes on to teach that “[t]he motor 146 may utilize, for example, liquid cooling to remove heat therefrom” (Paragraph 36). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill to modify the system of Sakai by utilizing liquid cooling in the motor in order to remove heat therefrom, ensuring proper and efficient operation of the motor. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP S63-173870) in view of Yamashita et al. (hereafter “Yamashita” – US 2020/0063735).

With regards to Claim 20:

Sakai does not explicitly disclose that each of the first scroll bearing, the second scroll bearing, and the drive bearing comprise open sides configured to enable the lubrication fluid to pass through the respective first scroll bearing, the second scroll bearing, and the drive bearing. In the English translation of Sakai, Sakai teaches that he bearings are “angular bearings”, which are typically ball bearings. Ball bearings are generally open on their sides to allow for lubrication to enter. Yamashita (Figure 1) teaches a co-rotating scroll machine including ball bearings (18), wherein Yamashita relies on a sealing member (40) to prevent leakage of lubricant (g) from the ball bearings (see Figures 4 – 9 of Yamashita). This confirms that ball bearings are typically open on both sides, and allow for lubricant to pass through them. Given the teachings of Yamashita, one of ordinary skill in the art would have found it obvious to modify Sakai to use ball bearings which are open to allow for adequate lubrication. This is especially important since Sakai relies on the splashing from the gears in order to disperse lubricant to the necessary parts, and since some of the bearings (30a, 30b) are arranged in adjacent pairs, they would have to be open to allow for the more axially inner of the pair to receive proper lubrication. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Hu et al. (CN 111765078) – see Figure 2, motor 6, drive gears 8, 9, scrolls 1, 2, scroll drive gears 11, 12, and separation of lubrication chambers and working fluid chambers. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, October 21, 2022